COPE, Judge
(specially concurring).
The text of this power of attorney shows that it was filed in order to comply with the Florida Financial Responsibility Law, which confers certain benefits on nonresident automobile drivers where their out-of-state insurance company files such a power of attorney. See § 324.081(4), Fla.Stat. (1993). I concur that this is sufficient to establish long-arm jurisdiction and concur in affirming on authority of Beyer v. Home Mutual Insurance Co., 512 So.2d 990 (Fla. 5th DCA 1987). It is not necessary to reach the appellant insurer’s contentions regarding section 624.422, Florida Statutes (1979).